Citation Nr: 1433340	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

4.  Entitlement to an increased rating in excess of 20 percent for a low back disability.

5.  Entitlement to an increased rating in excess of 10 percent for a left ankle disability.

6.  Entitlement to an increased rating in excess of 10 percent for status-post fracture of the left fifth metatarsal.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2011 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current PTSD.

2.  An in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.

3.  The currently diagnosed PTSD is not related to service.

4.  The Veteran has a current cervical spine strain disorder and cervical spine arthritis.

5.  There was no neck or cervical spine injury in service.

6.  Symptoms of cervical spine arthritis were not chronic in service.

7.  Symptoms of cervical spine arthritis were not continuous after service.

8.  Cervical spine arthritis did not manifest to a compensable degree within one year following separation from service.

9.  The Veteran's current cervical spine strain disorder and cervical spine arthritis are not related to service.

10.  A RO decision in July 2002 denied reopening service connection for a right shoulder disorder, finding that the right shoulder disorder pre-existed service and that there was no evidence that the pre-existing right shoulder disorder was aggravated by service.

11.  The Veteran did not appeal the July 2002 rating decision denying reopening service connection for a right shoulder disorder after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

12.  Since the July 2002 rating decision denying reopening service connection for a right shoulder disability, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of aggravation of the pre-existing right shoulder disorder by service.

13.  For entire rating period from October 23, 2006, the service-connected low back disability manifested symptoms including fatigue, stiffness, weakness, spasms, pain, and forward flexion limited to 45 degrees or more.  

14.  For entire rating period from October 23, 2006, the service-connected left ankle disability manifested symptoms including pain on motion, swelling, and fatigability.  

15.  For the entire rating period from October 23, 2006, the service-connected status-post fracture of the left fifth metatarsal has manifested pain on motion.

16.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for cervical spine strain disorder and cervical spine arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The July 2002 rating decision that denied reopening service connection for a right shoulder disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  For the rating period from October 23, 2006, the criteria for an increased rating in excess of 20 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

6.  For the rating period from October 23, 2006, the criteria for an increased rating in excess of 10 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271-5010 (2013).

7.  For the rating period from October 23, 2006, the criteria for an increased rating in excess of 10 percent for status-post fracture of left fifth metatarsal have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276-5283 (2013).

8.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In an October 2006 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection and increased disability ratings, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2006 notice letter included provisions for disability ratings and for the effective date.  As to the appeal to reopen service connection for a right shoulder disorder, the Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior denial of the claim for service connection.  A November 2006 letter informed the Veteran that the basis for the prior denial was that a right shoulder disorder existed prior to service and was not shown to have been aggravated by military service.

Additionally, pursuant to the September 2011 Board Remand, VA provided a special notice and questionnaire to the Veteran in October 2011 addressing alternative forms of evidence that may be submitted to corroborate any account of an alleged in-service assault.  The Board is satisfied that this October 2011 letter satisfied the portion of the September 2011 Board Remand concerning the appeal for service connection for PTSD.  See Stegall, 11 Vet. App. 268.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Also, VA obtained the Veteran's Social Security Administration records as instructed in the September 2011 Board Remand.  See Stegall, 11 Vet. App. 268.

VA provided an orthopedic examination in October 2011 to determine the current level of disability of the service-connected low back, left ankle, and fifth metatarsal disabilities, as well as the claimed neck disorder.  The VA examiner interviewed the Veteran about past and present symptomatology, conducted pertinent physical examinations and clinical tests, listed the clinical findings relevant to the rating criteria, and provided the opinions requested in the September 2011 Board Remand.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the October 2011 examination report and medical opinion are adequate and no further medical examination or opinion is needed to decide the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

VA has not provided the Veteran with a VA psychological examination in relation to the claim for service connection for PTSD; however, The Board finds that a VA examination or opinion is not necessary in order to decide the claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence is against finding any events or behavioral changes to corroborate the Veteran's account of an in-service sexual assault, there is no duty to provide a VA medical examination.  Absent credible evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's assertion of an in-service sexual assault, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted. 

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for a right shoulder disability; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the appeal for service connection for a neck disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329   (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that she has current PTSD that is related to an in-service sexual assault.  More specifically, the Veteran asserts that she was sexually harassed by two different officers while serving on active duty.  See May 2007 letter, May 2007 VA Form 21-0781.

The Board finds that the Veteran has current PTSD.  PTSD was diagnosed as recently as February 2012.  See February 29, 2012 VA treatment record.  The diagnosis was provided in accordance with DSM-IV standards and was listed as a "chronic" condition.

On review of all the evidence, lay and medical, the Board finds that an in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.  As noted above, the Veteran contends that she was sexually assaulted by two officers while in service.  See May 2007 letter.  The Veteran stated that these encounters involved attempts to touch the Veteran, an invitation to "visit" one officer, and a suggestion from the other officer that he would have sexual intercourse with the Veteran if she "would lose a few pounds."  Id.  The Veteran described feeling "humiliated and speechless" because of these events.  The Veteran also explained that these experiences made her guarded around men and unable to trust men, and that she has become "reclusive" and "alienated" from others in social settings.  Id.

Following the September 2011 Board remand, VA mailed a VA Form 21-0781a in an attempt to gather evidence from the Veteran, including identification of other sources (military or non-military) that could provide information concerning these incidents.  VA Form 21-0781a also asked the Veteran to identify any behavioral changes that may help the claim for service connection for PTSD, including sudden requests for a change in occupational series or duty assignment, changes in performance and performance evaluations, or visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment, among others.  The Veteran did not return the VA Form 21-0781a or provide any subsequent statements to VA in support of the claim.

The Board has surveyed the other evidence of record to corroborate the Veteran's contentions regarding sexual assault in service, or other evidence to relate the current PTSD to service.  In May 2002, the Veteran was diagnosed with PTSD by a VA psychiatry resident.  The Veteran reported PTSD symptoms related to sexual abuse as flashbacks, but there is no indication that the Veteran was referring to the in-service events described above.  During a May 2004 VA psychiatric examination, the Veteran stated that, as a child between the ages of 10 and 14, her father would go to her bedroom and touch her sexually and threaten her not to tell anything; however, there is no indication that the Veteran reported a history of sexual assault or harassment in service.  During a February 2012 VA mental health clinic diagnostic assessment, the Veteran expressed that she had chronic PTSD due to "multiple difficult experiences over the course of her life."  The report notes that the Veteran described her father's sexual abuse, but does not note any sexual assault or harassment in service.  

Review of service treatment records does not reveal evidence of behavioral changes associated with a sexual assault or harassment.  Although the service personnel records verify service in Germany and Hawaii, the alleged location of the events described above, the service personnel records do not include any evidence suggestive of behavioral changes associated with a sexual assault or harassment.  

Although the Veteran is competent to report sexual harassment in service, the other evidence does not corroborate that the events described by the Veteran took place, does not demonstrate behavioral changes following the time periods described by the Veteran, and does not reveal any events that are indicative of a stressor sufficient to cause PTSD.  In contrast, the Veteran has repeatedly identified other sexual assault not related to service as a source of PTSD to medical examiners, but has not described to medical examiners how PTSD is related to service.  For these reasons, the Board finds that the weight of the evidence is against finding that there was an in-service stressor sufficient to cause PTSD.  

As the weight of the evidence is against finding an in-service stressor that caused the current PTSD, the Board finds that the currently diagnosed PTSD is not related to service.  Here, the Board notes that the May 2004 VA medical opinion regarding an acquired psychiatric disorder does not diagnose PTSD.  However, the VA examiner opined that adjustment disorder - the diagnosed disorder - was not caused by or a result of service" and that it is "caused by personality disorder: [the Veteran] needs people to like her and take care of her, but she wears people out, so then she doesn't have their support any more and feels lost and at lose ends [sic]."  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Neck Disorder

The Veteran asserts that a current neck disorder is related to an injury in service.  Specifically, the Veteran contends that current cervical spine strain and arthritis are related to a fall she sustained while service on active duty.  See May 2008 letter.

Initially, the Board finds that the Veteran has a current cervical spine strain disorder with arthritis.  The October 2011 VA examiner included the cervical spine strain diagnosis, originally diagnosed in 2007, in the examination report.  The VA examiner also reported cervical spine arthritis after X-ray examination.

On review of all the evidence, lay and medical, the Board finds that there was no in-service neck or cervical spine injury or disease.  Service treatment records do not include any complaints, treatment, or symptoms of a neck injury or disorder.  After the Veteran complained of radicular arm pain and shoulder pain, an X-ray study was conducted which revealed a normal cervical spine.  Examination reports from August 1992, January 1991, and May 1986 do not reveal any abnormalities with the neck or cervical spine.   Although the August 1992 service examination report reflects an abnormal spine examination, the notation was associated with chronic low back pain and not the cervical spine.  Similarly, the Veteran reported a history of recurrent back pain in the August 1992 report of medical history, but no mention of any neck discomfort was made in that report.

The service treatment records, which appear to be complete, reflect that the Veteran complained of and sought treatment for other injuries and disorders during service, but did not do so for any neck injury or disease.  Such injuries and disorders include abdominal pain, an earache, a right knee injury, a right wrist injury, and a coccyx injury.  Thus, in consideration of the other evidence included in the service treatment records, it is probable that any left knee injury or problems would have been mentioned and/or detected during service.  As a result, the absence of any complaint, finding, or reference to treatment for a neck injury weighs against finding an in-service neck injury or disease.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In this context, the Board finds that symptoms of cervical spine arthritis were not chronic in service.  As noted above, service treatment records do not include any complaint, finding, or reference to treatment for a cervical spine injury or disease.  Although the Veteran contends that the current neck disorder is related to service, the Veteran has not asserted that symptoms of the neck disorder were present at any time during service.  Moreover, during the October 2011 VA examination, the Veteran reported that she had no neck problems in service.  Thus, on review of the evidence, lay and medical, the weight of the evidence is against finding that symptoms of cervical spine arthritis were chronic in service.

Similarly, the Board finds that symptoms of cervical spine arthritis were not continuous after service separation.  During the October 2011 VA examination, the Veteran reported that neck pain began in 2007, over 10 years after service separation.  Review of VA treatment records does not reveal treatment for any neck or cervical spine disorder earlier than 2007.  Although the October 2006 VA Form 21-4138 includes the Veteran's claim for service connection for a neck disorder, it does not include any statement to indicate when symptoms of the neck disorder began.  In addition, the Veteran did not pursue service connection for a neck disorder until October 2006.  In contrast, the Veteran submitted claims for service connection for six disorders in September 1993 and pursed increased ratings for the service-connected disabilities on several occasions since.  Based on this evidence, it is apparent that the Veteran was aware that she could pursue service connection for injuries or disabilities incurred in service.  It is reasonable to believe that the Veteran would have pursued a claim for service connection for a neck disorder sooner if symptoms had been continuous since service.  Accordingly, the Veteran's decision to not pursue service connection for a neck disorder until 2006 weighs against finding that symptoms of a neck disorder have been continuous since service separation.   See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Thus, on review of the evidence, lay and medical, the weight of the evidence is against finding that symptoms of cervical spine arthritis have been continuous since service separation.

Within this same context, the Board finds that cervical spine arthritis did not manifest to a compensable degree within one year of service separation.  As noted above, symptoms of a neck disorder, to include cervical spine arthritis, did not begin to manifest until several years after service.

As the evidence shows no chronic symptoms of cervical spine arthritis in service, continuous symptoms of cervical spine arthritis after service separation, or manifestation of cervical spine arthritis within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the weight of the evidence is against finding that either current cervical spine strain disorder or cervical spine arthritis are related to service.  In addition to the evidence discussed above, the medical evidence includes the October 2011 VA examiner's opinion about the etiology of the neck disorder.  The VA examiner opined that the current neck disorder was less likely than not incurred in service.  The rationale included the Veteran's reported history of no neck disorder symptoms in service, onset of such symptoms in 2007, and the low severity of the current neck disorder.  The VA examiner explained that these factors support a finding that the current neck disorder developed after service.

The Veteran contends that the current neck disorder is related to a fall she sustained while in service.  The Veteran asserted that "the arthritis in my neck is a direct result of a fractured coccyx while active duty [sic]."  May 2008 letter.  The coccyx injury is not in dispute; however, the Board has found that the weight of the lay and medical evidence is against finding an in-service neck injury.  Nevertheless, the Veteran has considered the Veteran's contention and finds that the evidence does not demonstrate that the Veteran has the knowledge, training, or experience necessary to render a competent medical opinion regarding the etiology of the current cervical spine strain disorder or cervical spine arthritis.  See Kahana, 
24 Vet. App. at 437.  Under the facts and circumstances of this case, a competent medical opinion requires understanding of the musculoskeletal system, knowledge of the disease process of arthritis, and the ability to explain the onset of the neck disorder symptoms several years after an injury to the lower spine.  As the Veteran has not demonstrated this knowledge, training, or understanding, the Board finds that the Veteran's statements regarding the etiology of the current neck disorder is not probative.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that either of the current cervical spine disorders, including cervical spine strain disorder and cervical spine arthritis, is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Right Shoulder Disorder

The Veteran seeks to reopen service connection for a right shoulder disorder.  In a July 2002 rating decision, the RO denied reopening service connection for a right shoulder disorder, and informed the Veteran of the decision in a July 2002 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the July 2002 rating decision, the RO denied the claim to reopen service connection for a right shoulder disorder on the basis that the right shoulder disorder pre-existed service and that there was no evidence that the pre-existing right shoulder disorder was aggravated by service.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records through March 2002, a February 2002 VA examination report, and statements from the Veteran.  The evidence assembled since the July 2002 rating decision includes VA treatment records through August 2012, VA orthopedic examination reports from October 2009 and October 2012, and additional statements from the Veteran.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Although the Veteran presented to VA medical facilities on several occasions with complaints of right shoulder pain, VA treatment records through August 2012 do not include any evidence to indicate the pre-existing right shoulder disorder was aggravated or permanently worsened by service; therefore, this evidence is not probative of any unestablished fact that would assist in reopening service connection for a right shoulder disorder.  Similarly, the Veteran's right shoulder was not addressed in the VA orthopedic examination reports from October 2009 or October 2012, and the Veteran has not submitted any private medical opinions in support of the contention that the pre-existing right shoulder disorder was aggravated by service.  

The Veteran's lay statements do not include a specific contention about how the pre-existing right shoulder was aggravated by service; however, even if the Veteran were to articulate a specific contention explaining how the pre-existing right shoulder disorder was aggravated by service, the evidence regarding the condition of the right shoulder before service and the Veteran's activities and treatment in service have not changed.  In addition, as the evidence does not demonstrate that the Veteran is competent to render a medical opinion about the progression of the pre-existing right shoulder disorder during and since service, any such statements would not raise a reasonable possibility of substantiating the claim.  See Kahana v, 24 Vet. App. at 437.  In this case, a competent medical opinion would require understanding of the musculoskeletal system, knowledge of how shoulder dislocations progress after initial treatment, and the comprehension of the immediate and long-term effects of service activities on a pre-existing shoulder disorder.  As the record does not reflect that the Veteran has such understanding or ability, any statements that could be construed as an assertion of how the pre-existing right shoulder disorder was aggravated by service do not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the evidence received since the final denial of the claim in July 2002 is not new and material, and reopening of service connection for a right shoulder disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Increased Rating for a Low Back Disability

For the entire rating period on appeal, the Veteran's low back disability, diagnosed as arthritis and chronic low back strain with history of coccyx fracture, has been rated at 20 percent disabling based on muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position that has not demonstrated sustained improvement.  See April 2007 rating decision; December 2003 rating decision.  The Veteran contends that an increased rating is warranted based on pain that arrives without warning.  See May 2007 letter.

The service-connected low back disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, the Veteran's low back disability is to be evaluated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Rating Based on Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's lumbosacral spine - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period of the rating period on appeal, as required for a higher disability rating of 40 percent.  The October 2009 VA examination report notes that the Veteran reported several episodes of severe back spasms during the previous 12 month period; however, there is no indication from the Veteran, the VA examiner, or VA treatment records for the preceding 12 month period that these spasms were treated with physician-prescribed bed rest.  Similarly, the October 2011 VA examination report lists no incapacitating episodes during the previous 12 month period.  The other evidence of record does not indicate any incapacitating episodes during any 12 month period during the entire rating period, and the Veteran has not reported any such episodes in statements to VA.  For these reasons, the Board finds that an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Evaluation Based on the General Rating Formula for Spine Disabilities

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, as required for a higher rating of 40 percent.  In the October 2009 VA examination report, the thoracolumbar spine demonstrated forward flexion from 0 to 45 degrees, extension from 0 to 15 degrees, left lateral flexion from 0 to 25 degrees, right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, and right lateral rotation from 0 to 28 degrees.  There was no objective evidence of pain on active range of motion, and the Veteran had no additional limitation after three repetitions.  The Veteran reported symptoms including fatigue, stiffness, weakness, spasms, and mild constant pain.  The examiner did not note any abnormal spine curvatures or neurological symptoms.

In the October 2011 VA examination report, the thoracolumbar spine demonstrated forward flexion from 0 to 55 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 20 degrees.  Pain was exhibited at 20 degrees for each of these measurements other than forward flexion, where no pain on motion was noted.  Functional impairments were listed as less movement than normal, excess fatigability, and pain on movement.  The examiner did not note any abnormal spine curvatures or neurological symptoms.

VA treatment records do not include treatment for any neurological abnormalities associated with the service-connected low back disability, and abnormal spine curvatures are discussed.  Although the Veteran challenged the competence of the VA examiner conducting the examination, the Board notes that the January 2007 VA examination report includes range of motion measurements including forward flexion from 0 to 82 degrees, extension from 0 to 24 degrees, left and right lateral flexion from 0 to 24 degrees, and left and right lateral rotation from 0 to 24 degrees.  See also May 2007 letter (discussing displeasure with January 2007 VA medical examination).  At the time of the examination, the Veteran reported continuous pain, alternating between dull and sharp.  

On review of all the evidence, the Board finds that, for entire rating period from October 23, 2006, the service-connected low back disability manifested symptoms and functional impairment including fatigue, stiffness, weakness, spasms, pain, and forward flexion limited to 45 degrees or more.  As these manifestations do not support a finding of favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less, the Board finds that the weight of the evidence is against finding that the criteria for a higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected low back disability is not warranted.  Id.

Increased Rating for a Left Ankle Disability

For the entire rating period on appeal, the Veteran's left ankle disability, diagnosed as degenerative joint disease, has been rated at 10 percent disabling based on chronic pain without flare-up.  See April 2007 rating decision.  The Veteran contends that an increased rating is warranted based on pain, cramping, and tingling in the left ankle.  See May 2007 letter.

The service-connected left ankle disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5010 (2013).  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 (2013) as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. 
§ 4.71a.  The normal range of motion of the ankle is from 0 to 20 degrees on ankle dorsiflexion and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

During the October 2009 VA examination, the Veteran reported left ankle disability symptoms including pain, swelling, fatigability, and lack of endurance.   Left ankle range of motion was measured to include dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees, with objective evidence of pain with active motion, but no limitation of motion.  The VA examiner did not observe left ankle ankylosis.

The October 2011 VA examination report include left ankle range of motion measurements including dorsiflexion from 0 to 20 degrees or greater, and plantar flexion from 0 to 45 degrees or greater.  The VA examiner did not note any functional loss, and indicated that muscle strength and joint stability tests were normal.  The Veteran was not noted to use any assistive devices, and there was no ankylosis or other additional conditions including malunion of os calcis or astragalus.

During the rating period on appeal, the Veteran did not present to any VA medical facilities for treatment of the service-connected left ankle disability.  As discussed above, although the Veteran challenged the competence of the VA examiner conducting the examination, the Board notes that the January 2007 VA examination report includes left ankle range of motion measurements including dorsiflexion to 20 degrees and planar flexion to 45 degrees.  See also May 2007 letter (discussing displeasure with January 2007 VA medical examination).  At the time of the examination, the Veteran reported swelling and lack of endurance.  

On review of all the evidence, lay and medical, the Board finds that, for entire rating period from October 23, 2006, the service-connected left ankle disability manifested symptoms including pain on motion, swelling, and fatigability.  As these manifestations were accompanied by normal range of motion in the ankle, X-ray examination did not reveal involvement of two or more major joints or two or more minor joint groups, and VA treatment records and the Veteran's statements did not show occasional incapacitating exacerbations, the Board finds that weight of the evidence is against finding that the criteria for a higher 20 percent rating under Diagnostic Code 5271-5010 have been met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's left ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either DC 5270 for ankle ankylosis or DC 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the Veteran's left ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted. 38 C.F.R. § 4.71a.

Increased Rating for Status-Post Fracture of the Left Fifth Metatarsal

For the entire rating period on appeal, the Veteran's status-post fracture of the left fifth metatarsal has been rated at 10 percent disabling based painful motion on extension and flexion which has not shown sustained improvement.  See April 2007 rating decision; August 2004 rating decision.  The Veteran has not made any specific contentions to explain how the status-post fracture of the left fifth metatarsal has worsened.

The service-connected status-post fracture of the left fifth metatarsal has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276-5283 (2013).  See 
38 C.F.R. § 4.27.  Under Diagnostic Code 5283, a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderate in degree.  A 20 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderately severe in degree.  A 30 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is severe in degree.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  The normal range of motion of the ankle is from 0 to 20 degrees on ankle dorsiflexion and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A 30 percent evaluation is warranted for bilateral pes planus which is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a higher disability rating than 10 percent have not been met or more nearly approximated for the entire rating period from October 23, 2006.  The evidence shows that the Veteran's left foot disability has been manifested by pain on motion.  VA examination reports from January 2007, October 2009, and October 2011 do not include evidence of swelling, instability, weakness, or abnormal weight bearing.  The January 2007 VA examiner opined that the plantar fasciitis in the left is at least as likely as not the result of an altered gait pattern that resulted from the left fifth metatarsal fracture; however, no abnormal gait was noted on the later VA examinations.  The October 2009 VA examiner opined that there were "no evident residuals" from the left fifth metatarsal fracture; however, the examiner listed mild to moderate effects of the disability on daily activities.  The October 2011 VA examiner opined that the disability has no impact on the Veteran's ability to work. VA treatment records reveal that the Veteran has presented with complaints of bilateral foot pain and uses orthotics.  As this evidence does not demonstrate malunion or nonunion of the tarsal or metatarsal bones which is moderately severe in degree, or objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, the Board finds that the criteria for a higher 20 percent disability rating under Diagnostic Code 5276-5283 have been met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the left foot.  The evidence shows that the Veteran's left foot disability is not manifested by weak foot (Diagnostic Code 5277); pes cavus (Diagnostic Code 5278), Morton's disease (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), or hammer toe (Diagnostic Code 5282).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the low back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5237 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the Veteran's low back disability manifested symptoms including fatigue, stiffness, weakness, spasms, pain, and limitation of motion, the Board finds that the schedular rating criteria are adequate to rate the Veteran's low back disability symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected low back disability.

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left ankle disability is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under Diagnostic Code 5271-5010.  For the entire rating period on appeal, the left ankle disability manifested symptoms including pain on motion, swelling, and fatigability.  These functional effects have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In the absence of exceptional factors associated with the service-connected left ankle disability, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected status-post fracture of the left fifth metatarsal is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  As discussed above, the Veteran's status-post fracture of the left fifth metatarsal manifested pain on motion.  The schedular criteria under Diagnostic Code 5276-5283 does not delineate such symptomatology in the criteria and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; therefore, the overall disability picture was considered when determining the severity of the service-connected status-post fracture of the left fifth metatarsal, which included pain on motion.  In this case, the Board finds that the Veteran's status-post fracture of the left fifth metatarsal more nearly approximates a moderate level of impairment, and that the criteria and factors at 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are incorporated as part of the schedular rating criteria and are considered in the currently assigned schedular rating.  Thus, the Board finds that referral for consideration of an extraschedular evaluation is not warranted.

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In an October 2006 VA Form 21-8940, the Veteran asserted that she is unemployable due to service-connected back and feet disabilities.  In a separate October 2006 letter, the Veteran explained that she has "physical injuries that have hindered [her] since 1990," and that "health issues prevent [her] from ongoing education [sic]."

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Board finds that the Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because the combined rating of the service-connected disabilities does not reach 70 percent.  For the entire rating period, the Veteran has been service connected for six disabilities affecting the low back, left foot, left ankle, right hip, left hip, and right great toe.  The record does not indicate that these service-connected disabilities resulted from a common etiology or a single accident, that they affect a single body system, or that they were incurred in action or as a prisoner of war; therefore, the six service-connected disabilities are not considered a single disability.  See 38 C.F.R. § 4.16(a).  Setting aside a temporary 100 percent disability from October 2011 to February 2012, the combined schedular rating of all these disabilities has been 60 percent throughout the rating period from October 23, 2006.  Because the Veteran has more than one service-connected disability, the combined schedular rating of all disabilities must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the October 2006 VA Form 21-8940, the Veteran indicated that she completed high school and two years of college.  The Veteran reported that she last worked full-time in 1999, but that she became too disabled to work in 1990.  The Veteran's last position was cashier clerk at a service station, which she discontinued because she couldn't handle the stress and physical demands of the work.  Social Security disability benefit records include the Veteran's statement that prolonged sitting, standing, walking, and lifting limits her ability to work.

The October 2006 VA Form 21-8940 is also significant because the Veteran refers to a neck disorder as one of the disabilities that renders her unemployable.  Pursuant to the decision above, the Veteran's neck disorder is not service-connected; therefore, this statement weighs against a finding that the Veteran is unemployable by reason of service-connected disabilities.  Similarly, VA treatment and examination reports addressing the Veteran's mental health indicate that other non-service-connected disabilities impact the Veteran's ability to obtain or maintain substantially gainful employment.  Specifically, the Global Assessment of Functioning (GAF) scores in the record are 55 (May 2004 VA examination report), 50 (February 2012 VA treatment record), and 45 (February 2012 VA treatment record).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  As the Veteran is not service connected for any mental health disorder, these GAF scores, which suggest moderate to serious impairment in occupational functioning based on symptoms including anxiety, anger, and difficulty having relationships with others, also weigh against finding that the Veteran is unemployable by reason of service-connected disabilities.
 
The October 2009 VA examination report includes several medical opinions about the impact of the Veteran's service-connected disabilities on functional abilities.  The VA examiner stated that the back, left ankle, bilateral hip, and bilateral toe disabilities leave the Veteran able to perform light physical and sedentary type work.  The October 2011 VA examination report includes the opinion that the service-connected low back disability creates functional impairment including less movement than normal, excess fatigability, and pain on movement.  The VA examiner further clarified that the Veteran has pain and difficulty on movements, especially while walking.  The VA examiner did not find any functional impairment caused by the left ankle or left toe disabilities. 

In consideration of all the evidence, the Board finds the weight of the evidence is against finding that the Veteran is unable to secure or follow substantially gainful employment by reason of service-connected disabilities.  The lay and medical evidence shows that the Veteran experiences functional impairment including less movement than normal, excess fatigability, and pain on movement due to service-connected back disability.  However, the medical opinions in the record do not support a finding that the remaining service-connected disabilities would render the Veteran unable to perform light physical and sedentary type work.  In addition, the Veteran is affected by pain caused by a neck disorder that is not service-connected, and the evidence indicates that the Veteran's mental health disorder, which is also not service connected, may pose moderate to serious impairment in occupational functioning based on symptoms including anxiety, anger, and difficulty having relationships with others.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or 

more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for a neck disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for a right shoulder disorder is denied.

For the entire increased rating period from October 23, 2006, a disability rating in excess of 20 percent for a low back disability is denied.  

For the entire increased rating period from October 23, 2006, a disability rating in excess of 10 percent for a left ankle disability is denied.

For the entire increased rating period from October 23, 2006, a disability rating in excess of 10 percent for status-post fracture of the left fifth metatarsal is denied.

A TDIU is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


